[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 JULY 2, 2007
                                No. 07-10576                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                        D. C. Docket No. 05-00053-CV-5

JOHN DAVID CARTER,


                                                           Plaintiff-Appellant,

                                      versus

MICHAEL J. ASTRUE,
Acting Commissioner of Social Security,

                                                           Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                                  (July 2, 2007)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      John David Carter appeals the judgment of the district court that affirmed
the denial of Carter’s application for supplemental security income benefits. Carter

argues that the ALJ failed to review an unsworn statement of a coworker and

contends that the district court erred when it found that the ALJ implicitly

determined that the statement was not credible. Because the denial of Carter’s

application for supplemental security income was supported by substantial

evidence and the ALJ applied the correct legal standards, we affirm.

      Carter filed an application for disability insurance and supplemental security

income benefits on April 21, 2003, and alleged that he became disabled on April 2,

2003, because of coronary vascular disease. At the hearing before the ALJ, Carter

testified that he had a heart condition that caused him to have high blood pressure

resulting in dizzy spells, shortness of breath, heart racing, chest pain,

lightheadedness, and extreme fatigue. Carter also submitted into the record an

unsworn statement from Terrie S. Culver, who worked with Carter at the Pierce

County Department of Family and Children’s Services, where Carter was required

to work as a recipient of benefits from the Temporary Assistance to Needy

Families program. Culver’s unsworn statement of one paragraph repeated Carter’s

complaints of “physical ailments as he suffers problems with breathing and reports

to us chest pain that has required him to leave and seek medical attention.” Culver

stated that Carter had been “unable to attend work [at their] site on some days due



                                            2
to having medical problems associated with his heart condition.” After reviewing

the evidence, the ALJ concluded that Carter retained the residual functional

capacity to perform light work and found Carter not disabled. The ALJ stated in

his decision that he considered Carter’s subjective allegations of disability, but

found the allegations only partially credible. In making his findings, the ALJ

stated that he had carefully considered the entire record.

      Carter commenced an action in the district court and alleged that the ALJ

improperly denied Carter’s claim for disability benefits. Carter argued that the

ALJ erred when it failed to consider Culver’s unsworn statement. The district

court concluded that, because Culver’s statement duplicated Carter’s subjective

testimony, the ALJ implicitly considered and discredited Culver’s statement in his

ultimate finding of no disability.

      We review a social security appeal to determine whether the decision of the

ALJ is supported by substantial evidence and whether the ALJ applied the correct

legal standards. See 42 U.S.C. § 405(g); Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence is “such relevant evidence

as the reasonable mind might accept as adequate to support a conclusion.” Walden

v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982). We review de novo the decision

of the district court regarding whether substantial evidence supports the findings of



                                           3
the ALJ. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

      The district court did not err when it concluded that the ALJ implicitly

determined that Culver’s unsworn statement was not credible. “[T]here is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his

decision.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). We do not

require an explicit finding about credibility; instead findings may be by implication

if they are “obvious to the reviewing court.” See Tieniber v. Heckler, 720 F.2d

1251, 1255 (11th Cir. 1983). Because Culver’s unsworn statement duplicated and

corroborated the subjective complaints and testimony of Carter and the ALJ

explicitly found that Carter’s testimony was not credible, it is obvious that the ALJ

rejected Culver’s unsworn statement by implication.

      The judgment of the district court is

      AFFIRMED.




                                          4